Arnold, J.,
delivered the opinion of the Court.
If appellant had been tried and convicted of a felony, instead of a misdemeanor, the exposure of the jury of which he complains would be a serious obstacle against affirming the judgment against him.
Courts in this state have no authority to allow juries engaged in the trial of persons charged with felony to separate and disperse before verdict; but the law is different in regard to misdemeanors. As to the latter, it is within the discretion of the presiding judge, both under the English and the American practice, to permit the jury to separate and disperse as in civil cases, before verdict, under instructions from him, that they shall not converse with any person about the case, or suffer such conversation in their presence, or read newspaper reports or comments in regard to it, and the like. 1 Bish. Cr. Pro., sec. 996; 3 Whart. Cr. L., secs. 3166, a 3101; Thompson and Mer. on Juries, sec. 317..
We find nothing in the record to vitiate the verdict. There is no error in the record, and the judgment is affirmed.